 BAY MEDICAL CENTERBay Medical Center, Inc. and Michigan LicensedPractical Nurses Association. Case 7-CA- 13639August 24, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on January 5, 1977, byMichigan Licensed Practical Nurses Association,herein called the Union, and duly served on BayMedical Center, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 7, issueda complaint on January 17, 1977, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(I) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge andcomplaint were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that at all times since1968, and continuing to date, pursuant to voluntaryrecognition and a series of collective-bargainingcontracts, the latest of which covered the period fromMarch 1, 1974, to February 28, 1977, the Union hasbeen the duly designated majority representative forthe purposes of collective bargaining of Respondent'semployees at its General Division in an appropriateunit; and that commencing on or about December18, 1976, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bargain-ing representative, although the Union has requestedand is requesting it to do so. On January 25, 1977,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint. Specifically, Respondent deniesthat the acts complained of constitute an unfair laborpractice, contending there is no legal duty to bargainwith the Union because of the inappropriateness ofthe unit.On February 4, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 23,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent did not file a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the231 NLRB No. 107National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint Respondent con-tends that it has no legal duty to bargain with theUnion because the unit is no longer appropriate inview of the health care amendments to the NationalLabor Relations Act. Respondent contends that aunit consisting solely of licensed practical nurses isinappropriate and that the appropriate unit shouldinclude all technical employees at the GeneralDivision as well as the Mercy Division of BayMedical Center, Inc. The General Counsel submits,in effect, that Respondent, in its answer, is attempt-ing to test the validity of the Regional Director'scertification in Case 7-RC-13740 and is also seekinga review of the Board's decision in Bay MedicalCenter, Inc., 218 NLRB 620 (1975), dealing with theappropriateness of bargaining units, through themedium of the instant unfair labor practice proceed-ing. The General Counsel further submits that thereare no disputes with respect to any relevant ormaterial facts which would warrant a hearing in thisproceeding. We agree.Our review of the record herein reveals that, at alltimes since 1968, and continuous to date, pursuant tovoluntary recognition and a series of collective-bargaining contracts, the latest of which covered theperiod from March 1, 1974, to February 28, 1977, theUnion has been the duly designated collective-bargaining representative for the unit of all full-timeand regular part-time licensed practical nurses(LPNs) and graduate practical nurses employed byRespondent at its General Division. Following arequest by the Union on or about December 3, 1976,that Respondent bargain with it in respect to rates ofpay, wages, hours, and other terms and conditions ofemployment, on or about December 18, 1976,Respondent admittedly refused to recognize orbargain with the Union.In Bay Medical Center, Inc., supra, the Boardconcluded that it would be improper to includeLPNs in the above-described unit at the GeneralDivision in a single unit of technical employeesemployed by Respondent at its Mercy and GeneralDivisions because of the prior bargaining history. Inaddition, the Board concluded that it would also beimproper to include LPNs employed at Respondent'sMercy Division, who at the time were unrepresented,in the same single unit of technical employees.Subsequently, the LPNs at the Mercy Divisiondesignated the Union as their bargaining representa-607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive pursuant to a Decision and Direction of Electionin Case 7-RC-13740.1It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceedings, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the prior representation proceed-ings. We therefore find that Respondent has notraised any issue which is properly litigable in thisunfair labor practice proceeding. We shall, accord-ingly, grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Michigan corporation, is engaged inproviding health care at its two hospitals, MercyDivision and General Division, which are located inBay City, Michigan. During the year ending Decem-ber 31, 1975, which period is representative of itsoperations during all times material hereto, Respon-dent, in the course and conduct of its businessoperations, received gross revenues in excess of$500,000, and during that same period of timeRespondent purchased in excess of $20,000 in goodsand supplies from concerns located outside the Stateof Michigan, and said goods and supplies weretransported and delivered to its place of business inBay City, Michigan, directly from points locatedoutside the State of Michigan.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.I The Regional Director issued his Decision and Direction of Election inthis case on August 27, 1976, and thereafter Respondent filed a request forreview which was denied by the Board on September 22, 1976, because itfailed to raise any substantial issues warranting review. The RegionalDirector certified the Union on October 5, 1976.II. THE LABOR ORGANIZATION INVOLVEDMichigan Licensed Practical Nurses Association isa labor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time licensedpractical nurses and graduate practical nursesemployed by Bay Medical Center, Inc., in itsGeneral Division at Bay City, Michigan; exclud-ing other technical employees, registered nurses,nurses aides, ward clerks, guards and supervisorsas defined in the Act and all other employees.2. The recognitionAt all times since 1968, and continuous to date,pursuant to voluntary recognition and a series ofcollective-bargaining contracts, the latest of whichcovered the period from March 1, 1974, to February28, 1977, the Union has been the duly designatedrepresentative for the purposes of collective bargain-ing of the employees of Respondent in said unit andthe Union continues to be such exclusive representa-tive within the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about December 3, 1976, andat all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about December 18, 1976, andcontinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that Respondent has, sinceDecember 18, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-2 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(0) and 102.69(c).608 BAY MEDICAL CENTERdent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIll, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (I) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Bay Medical Center, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Michigan Licensed Practical Nurses Associa-tion is a labor organization within the meaning ofSection 2(5) of the Act.3. All full-time and regular part-time licensedpractical nurses and graduate practical nurses em-ployed by Bay Medical Center, Inc., in its GeneralDivision at Bay City, Michigan; excluding othertechnical employees, registered nurses, nurses aides,ward clerks. guards and supervisors as defined in theAct and all other employees, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since 1968 the above-named labor organiza-tion has been and now is the duly recognized andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about December 18, 1976,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the: In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice readfng "Posted by Orderexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that Respondent, BayMedical Center, Inc., Bay City, Michigan, itsofficers, agents, successors, and assigns, shall:1. Cease and desist ;rom:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Michigan LicensedPractical Nurses Association as the exclusive bar-gaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time licensedpractical nurses and graduate practical nursesemployed by Bay Medical Center, Inc., in itsGeneral Division at Bay City, Michigan; exclud-ing other technical employees, registered nurses,nurses aides, ward clerks, guards and supervisorsas defined in the Act and all other employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facility at Bay City, Michigan, copiesof the attached notice marked "Appendix."3Copiesof said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed byof the National Labor Relations Board" shall read "Posted Pursuant to a(Continued)609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.CHAIRMAN FANNING, dissenting:I disagree with the finding of my colleagues thatthe licensed practical nurses employed by Respon-dent at its General Division constitute an appropri-ate unit; accordingly, I would not find that Respon-dent violated Sections 8(a)(5) and (1) of the Act byrefusing to bargain with the Union as the exclusiverepresentative of such unit.A brief recapitulation of the history of this case ishelpful: As stated by the majority, in Bay MedicalCenter, Inc., 218 NLRB 620 (1975), due to the highdegree of integration between the two divisions, theBoard found appropriate a single unit of all technicalemployees employed at both the Mercy and GeneralDivisions. However, the General Division LPNswere not included in the technical unit because theywere currently represented by the Union and theBoard sought to avoid upsetting the stability inherentin that bargaining relationship. Nor were the unre-presented Mercy Division LPNs included in thetechnical unit because such a finding would havefractionalized the representation of the LPNs em-ployed by Respondent.Subsequently, the Union petitioned to representthe Mercy Division LPNs and won the electiondirected by the Regional Director to determinewhether the employees in the Mercy Division votinggroup wished to be included in the existing unit ofLPNs currently represented by the Union. Thereaf-ter, the Regional Director issued a Certification ofRepresentative which certified that "the Union maybargain for the employees in the above category[Mercy Division LPNs] as part of the group itcurrently represents. "Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."4 Although the record, in my opinion, is unclear as to whether the Unionrequested that Respondent bargain over each division individually or thetwo divisions together, it is clear that the complaint describes theappropriate units as limited to each division and alleges that Respondentviolated the Act by refusing to bargain with the Union concerning theseparate divisions. Under these circumstances, I am unwilling to infer thatRespondent refused to bargain with the Union as representative of theoverall unit.In view of the foregoing, it appears indisputablethat the unit found appropriate included LPNs atboth divisions. However, on November 24, 1976, theUnion requested that Respondent bargain concern-ing the Mercy Division LPNs and on December 3,1976, requested Respondent bargain concerning theGeneral Division LPNs. After Respondent refused,the General Counsel issued the two complaintsalleging that Respondent unlawfully failed to bargainover the two "appropriate" units.My colleagues would grant the Motion for Summa-ry Judgment and find Respondent violated Section8(a)(5) of the Act by refusing to bargain with theUnion as representative of the employees in theseparate unit-Mercy Division LPNs and GeneralDivision LPNs. However, neither the RegionalDirector nor the Board has, at any time herein, foundsuch units appropriate. Instead, in my opinion, thetwo divisions of LPNs comprise an appropriate unitonly when they are combined into a single unit. Infinding the violation, my colleagues appear tooverlook our finding in Bay Medical Center, supra,that a single group of technical employees at bothdivisions is appropriate as well as the inconsistencybetween the complaints (which allege that each LPNdivision is appropriate) and the earlier certificationby the Regional Director (that the Union maybargain for the LPNs at the Mercy Division "as partof the group of employees it currently represents").The Regional Director did not find that the LPNs atthe Mercy Division constitute an appropriate unit;he merely directed an election in the voting group atthe Mercy Division giving those voters an opportuni-ty to determine whether they wished to be includedin the existing unit of LPNs, represented, at thattime, by the Union at the General Division. It is thedetermination of a "voting group" vis-a-vis an"appropriate unit" that my colleagues have miscon-strued.Had the complaints alleged or had the recordclearly demonstrated4that the Union requested thatRespondent bargain collectively with it as represen-tative of the LPNs employed at the Mercy andGeneral Divisions (i.e., one unit) and had Respon-dent refused on the ground such unit was inappropri-ate, I would not hesitate to find that Respondent'srefusal violated Section 8(a)(5) and (1) of the Act.However, since the complaint alleges that the Unionrequested that Respondent recognize it as therepresentative of what I consider to be two inappro-priate units, I would not find that Respondent'srefusal was unlawful.610 BAY MEDICAL CENTERAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Michi-gan Licensed Practical Nurses Association as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time li-censed practical nurses and graduate practi-cal nurses employed by Bay Medical Center,Inc., in its General Division at Bay City,Michigan; excluding other technical em-ployees, registered nurses, nurses aides, wardclerks, guards and supervisors as defined inthe Act and all other employees.BAY MEDICAL CENTER,INC.611